Exhibit Subsidiaries Advance Stores Company, Incorporated Virginia Advance Trucking Corporation Virginia Western Auto Supply Company (Western Auto Supply Company operates auto parts stores through two wholly-owned subsidiaries organized in Delaware) Delaware Discount Auto Parts, LLC Florida Advance Auto Innovations, LLC Virginia Advance Aircraft Company, Inc. Virginia Advance Auto of Puerto Rico, Inc. Delaware AdvancePatriot, Inc. Delaware Autopart International, Inc. Massachusetts Advance Auto Business Support, LLC Virginia E-Advance, LLC Virginia Crossroads Global Trading Corporation Virginia
